DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-12, 14, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. US 2018/0108577.
	Regarding claim 1, Zhu Figs. 2-15 discloses a semiconductor device, comprising: 
a first vertical transistor p-type device disposed on a semiconductor substrate 1001; 
a second vertical transistor n-type device stacked on the first vertical transistor; and 
a silicide layer 1021 disposed on a first drain region 1007 of the first vertical transistor and on a second drain region 1009 of the second vertical transistor, wherein the silicide layer electrically connects the first and second drain regions to each other, Fig. 10.  
Regarding claim 3, Zhu Figs. 2-15 discloses the semiconductor device according to claim 1, wherein: 
the first vertical transistor p-type device comprises: 
a bottom source region 1003 disposed on the semiconductor substrate 1001; 
a first channel region P1,P2 extending vertically from the bottom source region; 
the first drain region 1007 disposed on an upper portion of the first channel region; and 
a first gate region 1027 disposed around the first channel region; and 
the second vertical transistor n-type device comprises: 
the second drain region 1009 disposed on an upper portion of the first drain region; 
a second channel region N extending vertically from the second drain region; 
a top source region 1013 disposed on an upper portion of the second channel region; and 
a second gate region 1031 disposed around the second channel region.  

Regarding claim 6, Zhu Figs. 2-15 discloses the semiconductor device according to claim 3, further comprising an additional silicide layer 1021 on the top source region 1013, Fig. 10.  
Regarding claim 7, Zhu Figs. 2-15 discloses the semiconductor device according to claim 1, wherein the first vertical transistor is a p-type field effect transistor (PFET) and the second vertical transistor is an n-type field effect transistor (NFET) Fig. 1(a) [0054].  
Regarding claim 8, Zhu Figs. 2-15 discloses the semiconductor device according to claim 1, wherein the second drain region 1009 is stacked on the first drain region 1007. 
Regarding claim 9, Zhu Figs. 2-15 discloses the semiconductor device according to claim 1, wherein the first and second drain regions have different doping types from each other [0078].  
Regarding claim 10, Zhu Figs. 2-15 discloses the semiconductor device according to claim 1, further comprising a contact layer 1037-OUT contacting the first and second drain regions [0089].  
Regarding claim 11, Zhu Figs. 2-15 discloses a semiconductor device, comprising: 
a first vertical transistor p-type device disposed on a semiconductor substrate 1001, wherein the first vertical transistor comprises a first drain region 1007; and 
a second vertical transistor n-type device  stacked on the first vertical transistor, wherein the second vertical transistor comprises a second drain region 1009 stacked on the first drain region; 
wherein the first and second drain regions are electrically connected to each other 1021 and comprise a common drain region for the first and second vertical transistors.  
Regarding claim 12, Zhu Figs. 2-15 discloses the semiconductor device according to claim 11, further comprising a silicide layer 1021 disposed on both the first and second drain regions, Fig. 10.  
Regarding claim 14, Zhu Figs. 2-15 discloses the semiconductor device according to claim 11, wherein: 
the first vertical transistor p-type device comprises: 
a bottom source region 1003 disposed on the semiconductor substrate; 
a first channel region P1,P2 extending vertically from the bottom source region; 
the first drain region 1007 disposed on an upper surface of the first channel region; and 
a first gate region 1027 disposed around the first channel region; and 
the second vertical transistor n-type device  comprises: 
the second drain region 1009 disposed on an upper surface of the first drain region; 
a second channel region N extending vertically from the second drain region; 
a top source region 1013 disposed on an upper portion of the second channel region; and 
a second gate region 1031 disposed around the second channel region.  
Regarding claim 17, Zhu Figs. 2-15 discloses the semiconductor device according to claim 11, wherein the first and second drain regions have different doping types from each other [0078].  
Regarding claim 18, Zhu Figs. 2-15 discloses the semiconductor device according to claim 11, further comprising a contact layer 1037-OUT contacting the first and second drain regions [0089].  
Regarding claim 19, Zhu Figs. 2-15 discloses a semiconductor device, comprising: 
a bottom source region 1003 on a semiconductor substrate 1001; 
a first channel region P1,P2 extending vertically from the bottom source region; 
a first drain region 1007 on an upper portion of the first channel region; 
a first gate region 1027 around the first channel region; 
a second drain region 1009 on an upper portion of the first drain region; 
a second channel region N extending vertically from the second drain region; 
a top source region 1013 on an upper portion of the second channel region; 
a second gate region 1031 around the second channel region; and 
a silicide layer 1021 on the first and second drain regions, wherein the silicide layer electrically connects the first and second drain regions to each other.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claims 1, 11 and 19 above, and further in view of Wu et al. US 2020/0066741.
Regarding claim 2, Zhu Figs. 2-15 discloses the semiconductor device according to claim 1. Zhu does not disclose wherein the first vertical transistor comprises a floating gate.  Wu discloses a vertical channel memory device comprising a floating gate in a data storage structure 225 Fig. 2B, [0047]. Wu further teaches that the three dimensional integrated circuit memory structure provides a smaller cell size and can be operated under lower bias voltages [0003]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wu’s teachings with the invention of Zhu in order to reduce the cell size of the semiconductor device.
Regarding claim 13, Zhu Figs. 2-15 discloses the semiconductor device according to claim 11. Zhu does not disclose wherein the first vertical transistor comprises a floating gate.  Wu discloses a vertical channel memory device comprising a floating gate in a data storage structure 225 Fig. 2B, [0047]. Wu further teaches that the three dimensional integrated circuit memory structure provides a smaller cell size and can be operated under lower bias voltages [0003]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wu’s teachings with the invention of Zhu in order to reduce the cell size of the semiconductor device.
Regarding claim 20, Zhu Figs. 2-15 discloses the semiconductor device according to claim 19. Zhu does not disclose wherein the first vertical transistor comprises a floating gate.  Wu discloses a vertical channel memory device comprising a floating gate in a data storage structure 225 Fig. 2B, [0047]. Wu further teaches that the three dimensional integrated circuit memory structure provides a smaller cell size and can be operated under lower bias voltages [0003]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wu’s teachings with the invention
of Zhu in order to reduce the cell size of the semiconductor device.

Allowable Subject Matter
Claims 4, 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  4. The semiconductor device according to claim 3, wherein: the first gate region comprises a first gate metal layer formed on a first high-K dielectric layer; the second gate region comprises a second gate metal layer formed on a second high-K dielectric layer; and P201800092US0221the first high-K dielectric layer has a greater thickness than the second high-K dielectric layer.  
5. The semiconductor device according to claim 3, wherein: the first gate region comprises a first gate metal layer; the second gate region comprises a second gate metal layer; and the first gate metal layer has a smaller area than the second gate metal layer.  
15. The semiconductor device according to claim 14, wherein: the first gate region comprises a first gate metal layer formed on a first high-K dielectric layer; the second gate region comprises a second gate metal layer formed on a second high- K dielectric layer; and the first high-K dielectric layer has a greater thickness than the second high-K dielectric layer.  
16. The semiconductor device according to claim 14, wherein: the first gate region comprises a first gate metal layer; the second gate region comprises a second gate metal layer; and P201800092US0223the first gate metal layer has a smaller area than the second gate metal layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898